 LOCAL 189,PLUMBERS159Local 189,United Association of Journeymen andApprentices of the Plumbing and Pipe FittingIndustryof the United States and Canada,AFL-CIOandKahoe Air Balance Co. and Local98, Sheet Metal Workers' International Associa-tion,AFL-CIO. Case 9-CD-248May 26, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYengaged in the testing and balancing of mechanicalheating, air conditioning, and ventilation systemsused in buildings. During the past year, the Employerhas performed services valued in excess of $50,000for firms within the State of Ohio who in turnpurchased goods and materials valued in excess of$50,000directlyfrom sources outside of Ohio.During the same period of time, the Employer had agross volume of business in excess of $500,000.We find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.This is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Kahoe Air Balance Co., hereincalled the Employer or Kahoe, alleging that Local189, United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of theUnited States and Canada, AFL-CIO, herein calledPipefitters, had violated Section 8(b)(4)(D) of theAct.The charge alleges, in substance, that thePipefitters, by threats and coercion, violated the Actin that one of the purposes of such conduct was toforce the Employer to assign certain work to itsmembers 'rather than to members of Sheet MetalWorkers'InternationalAssociation,AFL-CIO,Local 98, herein called SheetMetalWorkers.Pursuant to a notice, a hearing was held inColumbus, Ohio, before Hearing Officer Robert P.Hunter on February 11, 1972. The Employer andRespondent Pipefitters appeared and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues.' Thereafter, the Employer and Respon-dent Pipefitters filed briefs. Pipefitters also filed aSupplemental Brief, and the Employer filed a brief inanswer thereto. The briefs have been duly consideredby the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer, an Ohio corporation with principaloffice and place of business in Eastlake, Ohio, is'Sheet Metal Workers, to whom Employer assigned the work in disputesubject to their bargaining agreement, did not appear at the hearingII.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Pipefittersand Sheet Metal Workers are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe Employer has been in the business of testing,adjusting, and balancing airconditioning, heating,and ventilating hot water and chilled water systemssince 1959. The Employer sells no product other thanservice and does no installation or design engineer-ing.The Employer is a member of the Associated AirBalance Council, an association formed in 1965 by anumber of companies engaged in the independenttesting and balancing of mechanical systems. In1969, a national agreement was signed between theCouncil and the Sheet Metal Workers InternationalAssociation. Employer Kahoe signed both the masteragreement and the amendment tailoring it to the testand balance industry, and the Sheet Metal WorkersInternational and Local 98 thereof independentlysigned the agreement and amendment. For the past 3years, the Employer's technical employees have beenaffiliated with the Sheet Metal Workers Associationpursuant to this 1969 national agreement andamendment.Huffman-Wolfe Company, a mechanical contrac-tor belonging to the Mechanical Contractors Associ-ation of Central Ohio, Inc., has a contract to installthemechanical systems to be used in all buildingslocated at the Ashland Chemical Company jobsite inDublin, Ohio. Pursuant to its performance obliga-tions under this contract, Huffman-Wolfe subcon-tracted the testing, balancing, and adjusting of thewater system installed in the administration buildingat the Ashland Chemical jobsite to Employer Kahoe.197 NLRB No. 17 160DECISIONSOF NATIONALLABOR RELATIONS BOARDKahoe began performing as per its subcontract withHuffman-Wolfe and at all times has used its ownemployees, members of Local 98 of the Sheet MetalWorkers, to perform the disputed work.On November 11, 1971, two of Kahoe's employees,members of Sheet Metal Workers, were working atthe Ashland Chemical administration building whenJames Ely, president of Respondent Pipefitters,interrupted them. Ely informed Steiskal, one of theKahoe employees, that a pipefitter must work withhim on the water balance and, according to thetestimony of Steiskal, insisted that Steiskal would notadjust the valves on the Ashland Chemical job whilethe fitters were present. After calling his Sheet MetalWorkers business agent for instructions, Steiskalreturned to work but later left the job, allegedlybecause of Ely's persistence in asserting that theadjustment of the valves would not be done bySteiskal while the fitters were present.The disputed work on the Ashland Chemicaladministrationbuildingwas later completed byKahoe's employees represented by SheetMetalWorkers,butHuffman-Wolfe refused to grantKahoe the subcontract for the research building atthat jobsite unless members of Respondent Pipefit-ters would be used.B.TheWork in DisputeThe work in dispute involves the assignment of thetesting and balancing of water systems, including theadjustment of valves necessary to such testing andbalancing, performed by Employer Kahoe in Ohio,including that performed at the Ashland ChemicalCompany jobsite located in Franklin County, Dub-lin,Ohio.C.Contentions of the PartiesRespondent Pipefitters contends that the disputedwork involves only theadjustmentof the watersystem and that there is no dispute for the followingreasons: (1) Employer Kahoe voluntarily submittedthe instant dispute for resolution by the NationalJointBoard for the Settlement of JurisdictionalDisputes, thereby agreeing to a voluntary method ofsettling thedispute;(2)Respondent effectivelyrenounced its claim to the disputed work within themeaning of theSafewayrule,2 thereby aborting 10(k)proceedings. Respondent Pipefitters further contendsthat, if the award of any work is forthcoming, suchaward should not apply to any jobsite other than thatlocatedattheAshlandChemicalCompany.It is Employer Kahoe's position that: (1) it has2Highway Truckdrivers & Helpers, Local 107 (Safeway Stores, Incorporat-ed),134 NLRB 1320,N L R B v. Plasterers Local Union No 79, OperativePlasterers' and Cement Masons' International Association, AFL-CIO[South-merely notified the Joint Board of the existence of adispute and has not submitted the dispute forresolution; (2) Respondent continues to claim thework in dispute; (3) similar job disputes have arisenbetween Employer Kahoe and Respondent Pipefit-ters,aswell as other Ohio locals of PipefittersInternational, and there is reason to believe thatidentical work disputes will arise.D.Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated. Thecharge herein alleges such a violation. The facts showthat the Employer assigned the work to its employ-ees,who are represented by the Sheet MetalWorkers. The Pipefitters demanded that the Employ-er take the work away from members of the SheetMetal Workers and assign it to its members. As thereissome evidence that Respondent Pipefitters hasengaged in improper inducements to enforce itsdemands for assignment of the work, we find there isreasonable cause to believe a violation of the Act hasoccurred.With respect to the disclaimer by RespondentPipefitters, such disclaimer was not made to theEmployer and does not purport to disclaim anydisputed work other than that at theadministrationbuilding of the Ashland Chemical jobsite. Moreover,theRespondent, in any event, does not appear tohave disclaimed the task of turning valves to controlthe flow of water, performed as a part of the testingand balancing procedure. Such disclaimer, therefore,does not effectively alter the nature of the jurisdic-tional dispute.The Employer's letter to the National Joint Boardfor the Settlement of Jurisdictional Disputes did notsubmit the dispute to the Joint Board for resolution,but merely notified the Joint Board of the dispute'sexistence. In such circumstances we do not view it asbinding the Employer to the Joint Board procedures.Further, the record fails to show that the Employer isa party to a collective-bargaining agreement witheither of the labor organizations here involved, or toa contract with Huffman-Wolfe, by which it hasagreed to be bound by the Joint Board procedures.3As we find that the Employer is not bound, it isunnecessary to consider whether the Sheet MetalWorkers and the Pipefitters are bound by the JointBoard procedures.It is thus clear from the foregoing, and we find, thatwestern ConstructionCo.],404 U.S. 360.3Local 395,Bridge, Structural and Ornamental Iron Workers,AFL-CIO(TelanderBros Contractors,Inc),196 NLRB No 19 LOCAL 189,PLUMBERS161at the time of the instant dispute there did not existany agreed-upon or approved method for thevoluntary adjustment of the dispute to which allparties to the dispute were bound. Accordingly, thematter is properly before the Board for determina-tion under Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to all relevant factorsinvolved.The following factors are relevant inmaking a determination of the dispute before us.1.Certifications and collective-bargainingagreementsThere is no Board certification determining thebargaining representative for the employees assignedto perform the work in dispute. None of the labororganizations involved herein has been certified bythe Board as the collective-bargaining representativefor a unit of Employer's employees.At no material time herein has the Employer beena party to a collective-bargaining agreement with thePipefitters.The Employer has been a party to acollective-bargaining agreement with the Sheet MetalWorkers since 1969.4Respondent Pipefitters is a party to a collective-bargaining agreement with the Mechanical Contrac-torsAssociation of Central Ohio, Inc., of whichContractor Huffman-Wolfe is a member.52.Employer'sassignment and past practicePursuant to article I, section 2, of the Sheet MetalWorkers Agreement, which provides that membersof the Sheet Metal Workers have jurisdiction over,inter alia, ".. . adjustment of water flow valves aspertains to hydronic balancing, ..." the Employerassigned the work here involved to its employeesrepresented by the Sheet Metal Workers.Further, since 1969 the Employer has assigned suchwork exclusively to its employees represented by theSheetMetalWorkers.Prior to that time, theEmployer trained and used its own technicians, whowere not affiliated with any union.4Art I, sec 2,of the Amendments to Standard Form Agreement ofSheet Metal Workers International Association and Associated Air BalanceCouncil,to which both the Employer and Local 98, Sheet Metal Workers,are signatories,specifically covers the work in disputeSignatories to this agreement shall perform testing and balancing ofallairhandling equipment and duct work,including hydronicbalancing, pneumatic and electric control adjustment. . .adjustmentof water flow valves as pertains to hydronic balancing,and field soundtesting.5Appendix A, Para 33,Agreement By and Between Mechanical3.Relative skills, efficiency, and economy ofoperationsThe Employer strongly favors an award to itsemployees represented by the Sheet Metal Workersbecause of their skills and training and the resultingefficiency and economy of operations.As part of the Sheet Metal Workers agreement, theEmployer trains apprentices in every phase of thetotal process of testing, balancing, and adjusting bothairandwater systems.RespondentPipefitters,however, while having some training in balancingand adjusting water systems, does not claim compe-tence or performance of balancing air systems. Dueto the integrated nature of air and water balancing, itisnot efficient for one man to be skilled in the airbalancing stage and one to be skilled in waterbalancing only. Further, members of Pipefitters havehad no experience in preparing the extensive balancereports which are part of the Employer's operation,now performed by its employees represented by theSheet Metal Workers.Thus, if required to assign this work to RespondentPipefitters, the Employer would bear the burden andexpense of training additional employees to properlyperform the work. Additionally, the Employer wouldbe forced to lay off sheet metal workers in order. tohire pipefitters.Specifically, to require the Employer to award theturning of the valves, one small but integral facet ofsystem balancing, to the pipefitters would result inunwarranted inefficiency and increased constructioncosts. Indeed, if a pipefitter must be hired to turn thevalves during the Employer's testing, balancing, andadjusting of the water system, the pipefitter wouldspend a considerable, if not thegreater,portion of histimewaiting for the sheet metal worker balancetechnician to instruct him when and how much toturn each valve, a process which often requiresrepeated adjustments of each such valve and repeat-ed checks and calculations for the result of each suchadjustment.Obviously then, such' a situation inwhich one employee stands by until called on toperform one relatively minute task-at the directionof another employee capable of performing that taskaswell as. the complete balancing function, wouldneedlesslywaste time and create expense. We are,therefore,persuaded that the factors of skill andContractorsAssociation of Central Ohio, Inc and United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fitting Industry oftheUnitedStates and Canada,Local189, under which Pipefitters claimsjurisdiction over the disputed work,does not specifically refer to such workIt provides,in pertinent part,for the performance by the Pipefitters of thefollowing work.All piping, setting and hanging of all units and fixtures for air-conditioning, cooling, heating. .by any method,and the chargingand testing,servicing of all work after completion. 162DECISIONS OF NATIONALLABOR RELATIONS BOARDtraining,efficiencyand economy of operationsdictate the award of the work to the Employer's ownemployees, who are represented by the Sheet MetalWorkers.ConclusionUpon the entire record in this proceeding and afterfullconsideration of all of the relevant factors, inparticular the contractual relationship between theEmployer and the Sheet Metal Workers, the Employ-er'spractice, the nature of the work involved, theskillsand training required, and efficiency andeconomy of operations, we conclude that theemployees of the Employer who are represented bythe Sheet Metal Workers are entitled to the work inquestion, and we shall determine the dispute in theirfavor. In making this determination, we award thework to the employees of the Employer who arerepresented by the Sheet Metal Workers but not tothat Union or its members.6DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute.6The Employer urges that a broad order issue determining that theEmployer has the right to use sheet metal workers,rather than pipefrtters,whenever the testing, balancing,and adjusting of water systems is done inOhio However,as the record will not support an order of such scope, weshall limit our award to the administration building and research building at1.Employees employed by Kahoe AirBalanceCo., who are represented by Local 98, Sheet MetalWorkers' International Association, AFL-CIO, areentitled to perform the work in dispute whichinvolves the testing, balancing, and adjusting ofwater systems, including the adjusting of valvesnecessary to such testing and balancing, in both theadministration building and research building at theAshlandChemicalCompany jobsite located inFranklin County, Dublin, Ohio.2.Local 189, United Association of Journeymenand Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO,isnot entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require Kahoe AirBalance Co., Eastlake, Ohio, to assign the abovework to pipefitters represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local 189, UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStatesand Canada, AFL-CIO, shall notify theRegional Director for Region 9, in writing, whetheror not it will refrain from forcing or requiring KahoeAir Balance Co., by means proscribed by Section8(b)(4)(D), to assign the work in dispute in a mannerinconsistent with the above determination.the jobsite where the instant dispute aroseLocal 395, Bridge,Structural andOrnamental IronWorkers, AFL-CIO (Telander Bros Contractors,Inc ),196NLRB No 19,Laborers' International Union of North America Local 935,AFL-CIO (InterstateDrywall,Inc),191 NLRB No 93